DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-7, 10 and 12-14 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-7, 10 and 12-14 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) a setting unit configured to perform setting to display the message content screen registered by the registration unit, the setting including a first setting to display the message content screen according to execution of initialization processing of the displayed screen, and a second setting to display the message content screen according to completion of login processing: a display control unit configured to display, based on the first setting, the message content screen registered by the registration according to execution of the initialization processing of the displayed screen and to display, based on the second setting, the message content screen registered by the registration unit according to completion of the login processing. 

 Claims 15-22 are allowed. The following is an examiner's statement of reasons for allowance: The claims 15-22 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) a plurality of display conditions including at least execution of initialization processing of a displayed screen; and a display control unit configured to display the message content screen registered by the registration according to execution of the initialization processing of the displayed screen, wherein the screen on which the initialization is executed is displayed when the message content is closed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2017/0094121 to Mizuno et al. which teaches an information processing apparatus includes first, second, and third setting units, and a display unit. The first setting unit sets a common initial screen according to an operation performed by a user having an administrator authority. The second setting unit sets an initial screen for each user according to an operation performed by each user. The third setting unit sets whether to display the initial screen for each user, according to an operation performed by the administrator authority user. Where the initial screen for each user is to be displayed, the display unit displays the initial screen set by the second setting unit when the information processing apparatus starts to be used. Where the initial screen for each user is not to be displayed, the display unit displays the initial screen set by the first setting unit when the information processing apparatus starts to be used. However, Mizuno et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.    

The other art is US Publication No. 2011/0102841 to Morita which teaches an image forming apparatus, in order to appropriately notify a user of useful information when a screen saver is cancelled by an operation by the user, a CPU of the image forming apparatus executes a program including the step of: displaying, if the user does not make any operation in a time period of a predetermined length, a screen saver using read display information; displaying, if a user makes any operation while the screen saver is displayed, read end information; and displaying, if the user makes any operation before the time is up while the end information is displayed or if the time is up without user operation, an initial image of the image forming apparatus.. However, Morita fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675